1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   INTEGON NATIONAL INSURANCE                     Case No.: 1:19-cv-01429 LJO JLT
     COMPANY.,
12                                                  ORDER CLOSING THE ACTION AS TO PAUL
                    Plaintiff,                      SCHWARTZ AND BEVERLY SCHWARTZ
13
            v.
14
     MICHAEL DAUSTER., et al.,
15                  Defendants.
16
17          The plaintiff has filed a notice of dismissal as to Paul Schwartz and Beverly Schwartz. (Doc.
18   9) No defendant has appeared in this action. Thus, according to Fed. R. Civ.P. 41, the dismissal is
19   effective without an order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
20   Therefore, the Clerk of the Court is DIRECTED to close this action as to Paul Schwartz and Beverly
21   Schwartz.
22
23   IT IS SO ORDERED.
24      Dated:     November 5, 2019                           /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
